 Case 4:20-cv-00385-ALM Document 54 Filed 07/26/21 Page 1 of 10 PageID #: 970




                                UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

MOHAMED HISHAM ELTAYEB,
individually and on behalf of all others similarly
situated,

                                                Plaintiff,
                                                                   Civil Action No. 4:20-cv-385
         v.

DELI MANAGEMENT, INC. d/b/a “Jason’s
Deli,”                                                             Honorable Amos L. Mazzant

                                            Defendant.



              PLAINTIFF’S REPLY IN SUPPORT OF PLAINTIFF’S RENEWED
                  MOTION FOR NOTICE TO POTENTIAL PLAINTIFFS

          Plaintiff, Mohamed Hisham Eltayeb, on behalf of himself and all other similarly situated

 current and former delivery drivers of Defendant Deli Management, Inc. d/b/a “Jason’s Deli,” files

 this Reply in Support of his Renewed Motion for Notice to Potential Plaintiffs (“Plaintiff’s

 Renewed Motion for Notice”), and shows the Court as follows:

                                           I.        INTRODUCTION

          Defendant’s Response to Plaintiff’s Renewed Motion for Notice alleges that a nationwide

 collective action is not warranted due to the individualized nature of Plaintiff and current Opt-Ins

 employment. However, and informed by courts in this Circuit’s recent rulings,1 Plaintiff has

 clearly surpassed the threshold to prove that he and the putative class are similarly situated, and

 thus that global notice is the proper.



 1
  See Sterling v. Greater Houston Transportation Co., Case No. H-20-910 (SD Tex.) (court granted certification and
 notice in light of Swales); see also Hernandez et al. v. Pritchard Industries (Southwest) LLC, et al., Case No. SA-20-
 cv-00508 (WD Tex.) (same). Attached hereto as Exhibits A and B.
Case 4:20-cv-00385-ALM Document 54 Filed 07/26/21 Page 2 of 10 PageID #: 971




                               II.      ARGUMENT AND AUTHORITIES

         Although the Fifth Circuit’s decision in Swales2 is significant for rejecting the widely-used

Lusardi3 conditional certification rubric in collective action cases, it did not alter the statutory

mandate that employees are permitted to bring an action for violation of the FLSA on behalf of

themselves and “other employees similarly situated.” Indeed, in circumstances like those here,

Swales explicitly permits a finding that the delivery drivers are similarly situated.4 That is, when a

Court can determine based on the pleadings and facts presented that the proposed class is similarly

situated, it is proper to notify all prospective plaintiffs. Because Plaintiff has provided evidence,

further bolstered by engaging in court-mandated limited discovery, to show that all delivery drivers

are similarly situated, Plaintiff exceeds the applicable threshold put in place by the Court, making

Notice appropriate.5

    A. Plaintiff Makes A Clear Showing of “Similarly Situated” in Compliance With Swales

         While Defendant alleges that Plaintiff is asking the Court to overlook details of his and

Opt-In Plaintiffs’ employment to meet the requirements of “similarly situated,” this is not the case.

Plaintiff instead is meticulously abiding by the newfound requirements of Swales6 in showing the

Court that he and Class Members are “similarly situated.” Although Swales alters the procedure



2
  Swales v. KLLM Transport Services, LLC, 985 F.3d 430 (5th Cir. 2021).
3
  Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987); 29 U.S.C. § 216(b).
4
  Swales, 2021 WL 98229 at **441 (when all potential plaintiffs have same job responsibilities and questions of law
revolve around those responsibilities, notice may be proper).
5
  Swales, 2021 WL 98229 at **7 (finding that district courts have broad discretion in identifying “at the outset of the
case, what facts and legal considerations will be material to determining whether a group of ‘employees’ is ‘similarly
situated’”); See e.g., Rousseau v. Frederick’s Bistro, Ltd., 2010 U.S. Dist. LEXIS 34271, at *8-9 (W.D. Tex. Apr. 7,
2010) (citing to Bernal v. Vankar Enterps., Inc., No. SA-07-CA-695-XR, 2008 U.S. Dist. LEXIS 22814, 2008 WL
791963, at *3 (W.D. Tex. Mar. 24, 2008)); Oliver v. Aegis Communications Group, Inc., No. 3:08-cv-828, 2008 WL
7483891 (N.D. Tex. Oct. 30, 2008) (certifying companywide class of employees in seven call centers in six states);
Ericson v. Texas Apartment Locators, Inc. No. 3:06-cv-01431 (N.D. Tex. April 10, 2007) (notice permitted to putative
class); Barnett v. Countrywide Credit Industries, Inc., No. 3:01-CV-1182-M, 2002 WL 1023161 (N.D. Tex. May 21,
2002) (certifying nationwide class of employees challenging their employer’s decision to classify them as exempt
under the FLSA).
6
  Swales, 985 F.3d 430.
Case 4:20-cv-00385-ALM Document 54 Filed 07/26/21 Page 3 of 10 PageID #: 972




for the certification process, it does not change the “similarly situated” standard itself. “[T]he court

should satisfy itself that the potential plaintiffs are similarly situated with respect to their job

requirements and pay provisions… However, a plaintiff need only show that their positions are

similar to the potential plaintiffs, not identical.”7

        The evidence adduced in discovery further confirms that a collective action remains the

most efficient, fair, and appropriate means of resolving whether Defendant’s company-wide

reimbursement formula failed to reasonably reimburse its workers for the costs of driving their

personal vehicles to deliver Defendant’s food products to its customers, thereby violating the

minimum wage. Thus while Defendant attempts to raise the specter of a due process violation,

what is really at stake is Plaintiffs’ statutory right to proceed collectively, as mandated by the plain

text of the FLSA: “An action to recover the liability prescribed in either of the preceding sentences

[including unpaid minimum wages] may be maintained against any employer (including a public

agency) in any Federal or State court of competent jurisdiction by any one or more employees for

and in behalf of himself or themselves and other employees similarly situated.” 29 U.S.C. § 216(b).

        1. Plaintiff and Class Members are not required to be identical to be deemed “similarly
           situated.”
        Defendant overstates the application of the “similarly situated” standard in seemingly

seeking for Plaintiff and Opt-In Plaintiffs to be identical. However, “from the statutory text,

‘similarly situated,’ as required for pursuit of an FLSA collective action, clearly differs from

‘identically    situated’…      and     ‘courts    are   adamant’     that    plaintiffs   need     not

establish identical situations to carry their burden to show ‘similarly situated.’”8




7
 Allen v. McWane, Inc., 2006 WL 3246531, *2 (E.D.Tex.2006).
8
 Segovia v. Fuelco Energy LLC, No. SA-17-CV-1246-JKP 2021 LEXIS 101258 (W.D. Tex. May 28, 2021) citing
Yanzzini v. Action Meat Distributors, Inc., 995 F. Supp. 2d 703, 721 (S.D. Tex. 2014) (emphasis added).
Case 4:20-cv-00385-ALM Document 54 Filed 07/26/21 Page 4 of 10 PageID #: 973




        Here, Defendant attempts to use Plaintiff and putative Class Members’ variance as

affirmative proof that the group cannot be similarly situated, however, this is not the basis for

defeating notice nor ultimate certification. Specifically, Defendant focuses on the variation in

damages of individual class members to attempt to defeat a finding of similarly situated. It is true

to course in all litigation, especially cases that involve delivery drivers, that ultimate damages and

liability will differ based on factors such as duration of employment, miles driven, and

reimbursement rate, however, cases routinely settle with such factors at issue. However, “while

damages might vary among the individual plaintiffs, district courts in this circuit have consistently

held that ‘[w]hether individualized determinations are necessary to define the extent of Plaintiffs'

damages, if any, does not weigh against efficiently establishing Defendants' class-wide liability.’”9

To deny class members relief on a collective basis due to small variances would be contrary to

judicial efficiency and ultimately result in class members bringing individual suits merely because

their damages were not identical. As outlined by Defendant themselves, a singular formula can be

applied to Plaintiff and all Class Members to ultimately determining what individual damages and

liability will be.10 Specifically, this case boils down to a simple equation with only three inputs:

      (1)     Wage Rate + (2) Vehicle Reimbursements – (3) Vehicle Costs = Net Wages

        Accordingly, while Defendant identifies differences in the exact details of Plaintiff and

Opt-In Plaintiffs’ employment, that is not enough to defeat a finding of “similarly situated” so long

as Plaintiff makes a sufficient showing of such, which has been done here. As further outlined in

Plaintiff’s Renewed Motion for Notice, and through the declarations submitted on behalf of

Plaintiff and Opt-Ins, as well as corporate documents produced by Defendant, Plaintiff is similarly


9
  Nguyen v. Versacom, LLC, 3:13-CV-4689-D, 2016 WL 6650860, at *4 (N.D. Tex. Nov. 9, 2016) (citing Metcalfe v.
Revention, Inc., 2012 WL 3930319, at *6 (S.D. Tex. Sept. 10, 2012)); see also White v. NTC Transportation, Inc.,
2013 WL 5874566, *7 (N.D. Miss. Oct. 31, 2013).
10
   See Dkt. No. 51, p. 9.
Case 4:20-cv-00385-ALM Document 54 Filed 07/26/21 Page 5 of 10 PageID #: 974




situated to Defendant’s delivery drivers in that they worked the same job, were required to

complete the same duties, were under the same policy and procedures implemented by corporate

Defendant, and were compensated on a similar basis (hourly rate + delivery fee + discretionary

additional payment).11 Accordingly, Plaintiff has made a sufficient showing of “similarly situated”

to warrant the issuance of notice.

        2. The Court has discretion to issue notice because Plaintiff has made a sufficient
           showing that potential plaintiffs are “similarly situated.”
        “The bottom line,” the Swales court concluded, “is that the district court has broad,

litigation-management discretion” to determine who receives notice of this FLSA collective

action, and when.12 While the Fifth Circuit states that this discretion is not “unbridled” it

nonetheless empowers district courts to make such a determination based on the evidence produced

during litigation.13 Further, the court in Swales states that the amount of evidence necessary to

make a determination will vary case by case, recognizing that there is no “one-size-fits-all”

application of the newly implemented standard.14

        Here, it is not up to Defendant to dictate whether the evidence put forth by Plaintiff in his

Renewed Motion for Notice is sufficient. Rather, it is the Court’s job based on the pleadings to

determine if Plaintiff has presented sufficient evidence to warrant notice being issued. Based on

Plaintiff’s plethora of sworn declarations and partnering evidence, a finding that Plaintiff and

Potential Plaintiffs are similarly situated is clear.




11
   Dkt No. 21, Exhibits C-E.
12
   985 F.3d at 443.
13
   Id. at 436 (citing Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 166 (1989)).
14
   Id. at 441.
Case 4:20-cv-00385-ALM Document 54 Filed 07/26/21 Page 6 of 10 PageID #: 975




           3. Parties have engaged in limited discovery to satisfy Swales and to further prove
              Plaintiff and Class Members are “similarly situated.”
           Finally, Plaintiff has successfully completed the additional procedural hurtles implemented

by Swales through the Court-mandated limited discovery. Although discovery is not explicitly

required under Swales, the Fifth Circuit identified that:

           [A] district court should identify, at the outset of the case, what facts and legal
           considerations will be material to determining whether a group of “employees” is
           “similarly situated.” And then it should authorize preliminary discovery
           accordingly. The amount of discovery necessary to make that determination will
           vary case by case, but the initial determination must be made, and as early as
           possible. In other words, the district court, not the standards from Lusardi, should
           dictate the amount of discovery needed to determine if and when to send notice to
           potential opt-in plaintiffs.15

           As identified above, the standard for “similarly situated” has not been altered, merely the

procedure to make such a finding has. Accordingly, Plaintiff has complied with all additional Court

requirements to bolster his claim of similarly situated. Having thoroughly demonstrated in the

previous Notice briefing, Reconsideration briefing, court-mandated limited discovery, and

Renewed Notice briefing, Plaintiff has continuously shown the Court that he is similarly situated

to delivery drivers who worked on Defendant’s behalf.

           Further, the additional documents Plaintiff obtained through limited discovery demonstrate

delivery drivers are subject to the same pay practices and procedure company-wide, proving a

similarly situated class of individuals exists. See Exhibits H – P attached to Plaintiff’s Renewed

Motion for Notice. The Employee handbooks, driver payout policy, and sample driver pay records

demonstrate that Jason’s Deli delivery drivers are similarly situated with respect to employment

conditions and pay practices. Accordingly, Notice should issue in this case.




15
     Id.
Case 4:20-cv-00385-ALM Document 54 Filed 07/26/21 Page 7 of 10 PageID #: 976




     B. A Class Of Similarly Situated Jason’s Deli Delivery Drivers Was Certified in the
        Eleventh Circuit
         Although Defendant contests that a global resolution is not warranted, a class of similarly

situated Jason’s Deli delivery drivers was certified in the 11 th Circuit in Benton et al. v. Deli

Management, Inc. d/b/a Jason’s Deli, Case No. 1:17-cv-00296 (ND GA). The Benton case not

only certified a class of all delivery drivers who were employed by Jason’s Deli (our current

Defendant) within the three years preceding the filing of the case, but also defeated defendant’s

attempt at decertification to ultimately retain certification on behalf of all similarly situated

delivery drivers. 16

         Defendant argued in the Benton litigation that plaintiffs should not be permitted to proceed

collectively because there were too many factual variations among the putative class. However,

after analyzing the same factors that Defendant identifies in their current Response Motion, which

fall largely into the two categories of expenses and compensation, the court in Benton ruled that

such variations do not defeat certification. Instead, the judge explicitly stated that:

         True, there is some variation as to the amount of Plaintiffs’ compensation 17
         including different hourly wage-rates and amounts (if any) received in so-called
         “discretionary” payouts; but these differences do not overwhelm the other
         classwide similarities. The Court agrees with Plaintiffs that “the need for
         individualized inquiry and calculation of damages is not enough to defeat
         commonality under Rule 23(a),” and will not decertify a class solely because one
         element of a claim may be less amenable to classwide resolution than others. The
         existence of so many other commonalities among the putative class—including job
         descriptions, duties, and pay provisions (e.g., they were all paid hourly), as well as
         the central question of the reasonableness of Jason’s Deli’s current
         reimbursement—convince the Court that proceeding as a collective action is
         appropriate.18



16
   Id. Dkt. No. 29, 132.
17
   Benton et al. v. Deli Management, Inc. d/b/a Jason’s Deli, Case No. 1:17-cv-00296 (ND GA), Dkt. No. 53, FN 13.
(“It is important to recall that within the decertification framework, this argument concerns only similarity of situation
with respect to Plaintiffs’ pay provisions. While important, it is only a part of the consideration of what makes a class
“similarly situated.”)
18
   Id.
Case 4:20-cv-00385-ALM Document 54 Filed 07/26/21 Page 8 of 10 PageID #: 977




         Although the Benton litigation took place in the 11th Circuit, which still relies on the two-

stage standard for conditional certification, the ultimate finding is clear—plaintiff and defendant’s

delivery drivers were similarly situated for purposes of certification. Accordingly, because

Defendant is the same entity and has clearly continues to engage in the same unlawful behavior,

there should be no hesitation on behalf of this Court in finding that Plaintiff and Defendant’s

current and former delivery drivers nationwide are similarly situated for purposes of issuing notice.

     C. Plaintiff’s Declarations and Supporting Evidence Warrant Issuing Notice
         Contrary to Defendant’s assertion, Plaintiff and Opt-In Plaintiffs corroborated and sworn

statements are nearly identical to those that have warranted notice in previous cases alleging under

compensation of drivers.19 These declarations are based entirely on Plaintiff and Opt-In Plaintiffs’

personal experiences working on Defendant’s behalf. (Dkt No. 21, Exhibits C-E). That they

describe their experiences in the same manner is hardly surprising given that Defendant maintains

universal policies and pay schemes for its delivery drivers, as demonstrated above. Accordingly,

and further bolstered by Plaintiff’s claims above, the evidence presented by Plaintiff warrants that

notice be issued.

     D. Should the Court Deny Global Notice, the Court Should Instead Limit the Scope of
        the Class Definition

         In the event the Court fails to identify all of Defendant’s delivery drivers as similarly

situated, this should not be the basis for defeating the issuance of notice as a whole. Rather,




19
   See Redus v. CSPH, Inc., No. 3:15-cv-2364-M, 2017 U.S. Dist. LEXIS 74906, at *1-11 (N.D. Tex. May 17, 2017)
(granting certification when the initial motion was supported by two declarations); see also Wass v. NPC Int’l., Inc.,
No. 09-2254-JWL, 2011 U.S. Dist. LEXIS 32761, at *16- 18 (D. Kan. Mar. 28, 2011) (certifying conditional class of
delivery drivers and noting that specific allegations regarding the defendant’s reimbursement formula were sufficient
despite the defendant’s characterization of them as “boilerplate” and “unreliable”); Perrin v. Papa John’s Int’l. (Perrin
I), No. 4:09-CV01335-AGF, 2011 U.S. Dist. LEXIS 104059, at *13-15 (E.D. Mo. Sept. 14, 2011) (certifying
conditional class where allegations in the complaint, data from the defendants, and declarations provided sufficient
detail regarding the defendants’ reimbursement policy to allow for identification and notification of proposed
collective members).
Case 4:20-cv-00385-ALM Document 54 Filed 07/26/21 Page 9 of 10 PageID #: 978




Plaintiff proposes limiting the scope of notice to encompass all of Defendant’s stores and drivers

that reimburse its delivery drivers at or below the hourly rate of Plaintiff and Opt-Ins, or $8.65 per

hour or less. As noted above, Plaintiff and Class Members are not required to be identical to be

granted notice, rather they must be sufficiently similarly situated in compliance with Swales and

courts within this Circuit’s parameters. Here, limiting the scope of notice would accordingly cure

Defendant’s strongest variation factor, the hourly rate paid to delivery drivers who work for

Defendant nationwide.

       Therefore, this Court should issue notice to Defendant’s delivery drivers nationwide, or in

the alternative, issue notice to Defendant’s delivery drivers who were paid at an hourly rate of

$8.65 per hour or less.

                                      III.    CONCLUSION

       Plaintiff is entitled to advance his claims collectively as it is in the interest of judicial

economy. Additionally, Plaintiff’s abundant evidence and arguments demonstrate that Plaintiff

and Opt-In Plaintiffs are similarly situated. In order to facilitate the purposes of the FLSA’s

collective action provisions, this Court should authorize a Court-approved notice to be issued by

Plaintiff to Potential Plaintiffs. Such a notice will allow those individuals whose rights are eroding

each day to be informed of this action and their right to join. For the foregoing reasons, Plaintiff

renews his request that the Court grant issuing notice as requested in Plaintiff’s Renewed Motion

for Notice.

       Because Plaintiff has met his burden of showing that similarly situated individuals exist

that have not been notified about the present suit, the Court should enforce the provisions of the

FLSA and grant Plaintiff’s Renewed Motion for Notice to Potential Plaintiffs.
Case 4:20-cv-00385-ALM Document 54 Filed 07/26/21 Page 10 of 10 PageID #: 979




                                                     Respectfully Submitted,

                                                     /s/ Meredith Black-Mathews
                                                     Meredith Black-Mathews
                                                     Texas Bar No. 24055180
                                                     Katherine Serrano
                                                     Bar No. 24110764
                                                     J. Forester
                                                     Texas Bar No. 24087532
                                                     FORESTER HAYNIE PLLC
                                                     400 N. St. Paul Street, Suite 700
                                                     Dallas, TX 75202
                                                     (214) 210-2100 (phone)
                                                     (214) 346-5909 (fax)
                                                     mmathews@foresterhaynie.com
                                                     kserrano@foresterhaynie.com
                                                     jay@foresterhaynie.com

                                                     ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on all counsel and

parties of record by electronic service in accordance with the local rules of United States District

Court for the Eastern District of Texas, Sherman Division.


                                                     /s/ Meredith Black-Mathews
                                                     Meredith Black-Mathews
